Citation Nr: 1212028	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  08-30 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer for accrued benefit purposes only.

3.  Entitlement to service connection for throat cancer for accrued benefit purposes only.

4.  Entitlement to service connection for pancreatic cancer for accrued benefit purposes only.




REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to July 1974.  He died in April 2007.  The appellant is the Veteran's surviving spouse.

This appeal comes to the Board of Veterans' Appeals (Board) from a December 2007 rating decision. 

In January 2011, the appellant appeared and testified before the undersigned Veterans Law Judge.  The hearing transcript is associated with the claims folder.  The Board subsequently remanded the appellant's claim for additional development.  This development has been accomplished and associated with the claims file.  Because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
 
The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the "Virtual VA" system to insure a total review of the evidence. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in April 2007.

2.  The Veteran's original death certificate, dated in May 2007, identified the cause of his death as metastatic pancreatic cancer; but was amended in October 2009 to say that the Veteran's prior history of prostate cancer contributed to significant debility that limited treatment options for pancreatic cancer.

3.  At the time of his death, the Veteran was only service connected for the removal of a neck lump.

4.  The Veteran served in Thailand during the Vietnam War, but his service has not been shown to have involved activity around the perimeter of the Air Force Base he was stationed at.

5.  The weight of the evidence does not establish that the Veteran set foot in Vietnam during the Vietnam War.

6.  The evidence of record does not show that the Veteran was exposed to herbicides during service.

7.  The weight of the evidence does not establish that a service connected disability was either the principal or a contributory cause of the Veteran's death. 

8.  The evidence does not establish that any of the Veteran's cancers either began during or were otherwise caused by his military service.
 

CONCLUSIONS OF LAW

1.  Criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.312 (2011).

2.  Service connection for prostate cancer, throat cancer, or pancreatic cancer for the purposes of accrued benefits is not established.  38 U.S.C.A. §§ 1110, 5107, 5121 (West 2002); 38 C.F.R. § 3.303, 3.304 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Cause of Death

To establish service connection for the cause of a veteran's death, the evidence must show that a disability incurred in or aggravated by active service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310.  A service-connected disorder is one that was incurred in or aggravated by active service; one for which there exists a refutable presumption of service incurrence, such as cardiovascular disease, if manifested to the required degree within a  prescribed period from the veteran's separation from active duty; or one that is proximately due to or the result of, or aggravated by, a service-connected disability. 38 U.S.C.A.  §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309, 3.310(a).

Service connection may also be established if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder. 38 C.F.R. § 3.303(b).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  See, e.g., Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

A service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other disorder, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312.

The Veteran passed away in May 2007.  His original death certificate, dated in May 2007, identified the cause of death as metastatic pancreatic cancer.  The death certificate was amended in October 2009 to indicate that the Veteran's prior history of prostate cancer contributed to significant debility that limited treatment options for pancreatic cancer.  At the time of his death, the Veteran was only service connected for residuals of a neck mass excision.  The appellant seeks service connection for the cause of the Veteran's death.  

When it is established that a veteran was exposed to herbicides while in service and that veteran subsequently develops one of a list of diseases, including prostate cancer, to a degree of 10 percent or more within the specified period, the disorder shall be presumed to have been incurred during service.  38 U.S.C.A. § 1116; 38 C.F.R.  3.307(a)(6), 3.309(e). 

Here, it is undisputed that the appellant had prostate cancer, and the amended death certificate suggests that it may have played a role in hastening the Veteran's death from pancreatic cancer.  

However, before reaching a determination as to whether the Veteran's prostate cancer caused or contributed to causing his death, the Board will address whether the Veteran's prostate cancer can either be directly or presumptively linked to his time in military service.

To this end, there has been no allegation or evidence advanced by the appellant showing that any of the Veteran's cancers were linked to his military service.  Service treatment records do not show any cancer in service, and there is no indication that the Veteran's cancer began for more than two decades after service.  Rather, the appellant hangs her entire case on establishing that the Veteran was exposed to herbicides during his military service. 

As noted, prostate cancer is presumptively linked to herbicide exposure.  38 C.F.R. § 3.309(e).

The appellant contends that the Veteran's prostate cancer stems from his being exposed to herbicides while on active duty either in Thailand or in Vietnam.  

The appellant noted that the Veteran served in Thailand from July 1966 to July 1967, which is confirmed by the Veteran's service personnel records. 

VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from Veterans with Thailand service are received, VA is instructed to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  

The Department of Defense has informed VA that commercial herbicides, rather than tactical herbicides, were used within the confines of Thailand bases to control weeds.  However, these commercial herbicides have been, and continue to be, used on all military bases worldwide; and they, therefore, do not fall under the VA regulations governing exposure to tactical herbicides such as Agent Orange.  

There is some evidence that the herbicides used on the Thailand base perimeters may have been either tactical, procured from Vietnam, or a commercial variant of much greater strength and with characteristics of tactical herbicides.  As such, VA has determined that a special consideration of herbicide exposure on a facts found or direct basis should be extended to those veterans whose duties placed them on or near the perimeters of Thailand military bases.  This allows for presumptive service connection of the diseases associated with herbicide exposure.

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a US Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

VA is thus directed that if evidence shows that a veteran performed duties along the military base perimeter, herbicide exposure should be acknowledged on a facts found or direct basis.  However, if the available evidence does not show service along the base perimeter and does not otherwise indicate exposure to tactical herbicides, further development is required consistent with the Veterans Benefits Adjudication Manual M21-1MR IV.ii.2.C.10.q ("Manual"). 

Here, the Veteran's service treatment records (STRs) and personnel records confirm that he was stationed at Takhli Air Force Base (AFB), Thailand, where he served as an Administrative Clerk.  However, duties as an Administrative Clerk do not, in and of themselves, establish herbicide exposure as they does not establish service on the perimeter of the AFB.  As such, the determination of whether the Veteran was in fact exposed to herbicides requires a direct or facts-found analysis.

The Board remanded the appellant's claim in an attempt to corroborate any herbicide exposure while the Veteran was stationed in Thailand.  Unfortunately, while the procedures spelled out in the Manual were followed, there was not any actual account provided showing how or when the Veteran would have been exposed to herbicides while in Thailand.  As such, there was nothing that could be researched.  A memorandum was placed in the claims file documenting that a formal finding had been made that there was no evidence of herbicide exposure while the Veteran was stationed in Thailand, providing evidence against this claim.

Herbicide exposure is also presumed for any veteran who sets foot within the land borders of Vietnam during the Vietnam Era.  38 C.F.R. § 3.307; see Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

However, for the following reasons the Board concludes that the evidence does not show that the Veteran ever set foot in Vietnam.

Lay testimony is competent to establish facts that can be observed by the use of a person's five senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, lay testimony is sufficient in certain instances to establish service in Vietnam.  However, in such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  In making this determination, the Board can weigh an absence of corroborating records against the lay evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2008).

The appellant contends that the Veteran told her that while he was being transported to Thailand, his plane had a layover at Tan Son Nhut Air Base in South Vietnam.  Unfortunately, the Veteran passed away before he could provide VA with any information or testimony regarding his alleged time in Vietnam.  The Veteran did check a box on an April 2007 claim indicating that he had service in Vietnam, but he failed to complete the box providing the dates of such service, or any information about such alleged service.

The appellant also alleged in her substantive appeal that an Air Force friend of the Veteran's remembered the Veteran's time in service and had told her that the Veteran was actually on the ground at Tan Son Nhut Air Base.  However, no statement from this friend is of record.  Thus, the Board has no ability to evaluate the probative value of such a statement.  For example, there is no indication as to how this friend is aware that the Veteran allegedly set foot in Vietnam.  It is unclear whether he contends that he was actually in Vietnam with the Veteran, or whether the Veteran simply told him he was in Vietnam, and if so when did such a report get made.  The absence of this critical information essentially renders this second hand opinion of no greater probative value than the Veteran's own statement, as there is no way to ascertain how such information was gleaned.  

Similarly, the appellant's indication that the Veteran told her he was in Vietnam is of no greater probative value than the Veteran's own statement that he was in Vietnam.  The Veteran did check a box on a claim in April 2007 suggesting that he was in Vietnam, but he failed provide any information as to the dates he was allegedly there, and no reports of any such travel are contained in the Veteran's service personnel records.

At her hearing, the appellant argued that VA had a duty to search for the Veteran's travel orders to Thailand in an effort to substantiate that he flew through Tan Son Nhut Air Base.  The Board did then remand the appellant's claim, but no such travel orders were obtained; and while numerous service personnel records were reviewed, there was no indication that the Veteran ever set foot in Vietnam, providing evidence against this claim.

Conversely, the Veteran's personnel records do include a certificate signed by the Veteran, dated July 9, 1968, wherein he did report serving in Thailand from July 15, 1966 to July 23, 1967, but he specifically denied any service in Vietnam on temporary duty (TDY) or as a permanent change station (PCS).

In effect, the Veteran himself has provided highly probative factual evidence against his own claim that the Board finds to be highly compelling, noted well before any claim was filed or before the cancer existed.  

Moreover, as noted, there is no Travel Voucher (DD Form 1351-2) for this tour of duty which had been provided to him for other tours of duty.  

The Board finds this evidence to provide highly probative evidence against a finding of service in Vietnam, as it was completed by the Veteran himself, and it was completed shortly after the Veteran's tour in Thailand was completed.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran).  Conversely, the Veteran's allegation of Vietnam service was not advanced for more than three decades after service, and was only first provided in conjunction with a claim for benefits, and it is therefore afforded less weight.
 
The appellant has also pointed to a single private treatment record from 1977 which she contends establishes service in Vietnam.  In this record, completed several years after the Veteran's military service, it was noted that the Veteran was in the U.S. Air Force for 20 years in England, Germany, Moroco, Thailand, and V.nam.  However, the lack of any notation of Vietnam service in the Veteran's service personnel records, as well as his affirmative denial of such while in service, calls this later assertion into question.

Having reviewed the evidence of record, the Board simply finds that the lay testimony asserting that the Veteran set foot in Vietnam during a layover is simply outweighed by the lack of any such assertion in the Veteran's service personnel records, including his specific denial of Vietnam service, and by the fact that no specificity as to dates or times has been provided that would serve to corroborate the otherwise vague assertions of boots on the ground in Vietnam.  Based on the evidence, including the lay statements of the Veteran and all evidence that supports this claim, the Board makes the following factual finding:  The Veteran was never in Vietnam.    

As such, the evidence of record does not establish that the Veteran was in Vietnam or that he was exposed to tactical herbicides while stationed in Thailand.

Beyond the above, the Board also notes that even if it were concluded that the Veteran set foot in Vietnam during a layover, a concession which, as described above, is not supported by the evidence of record and actually refuted by the evidence of record, the fact remains that the Veteran would have had limited if any exposure to herbicides during this brief, several hour, layover.  The appellant must understand that it is unlikely, in the extreme, for there to be any rational connection between the Veteran's death and herbicide exposure. 

While no presumption of herbicide exposure has been satisfied, the appellant is nevertheless entitled to show that the Veteran was actually exposed to herbicides while in service.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  However, in this case, no evidence has been submitted showing actual herbicide exposure, as the full extent of the allegation was that the Veteran should be presumed to have been exposed to herbicides while on a brief layover in Vietnam.  The lay statements, at best, appear to be vague justifications for obtaining the presumption that were made in the pursuit of benefits.  The statement the appellant has submitted are of highly low probative value.           

Because the Veteran is not shown to have been exposed to herbicides during his military service, he is not entitled to any presumption that would flow from such an exposure.

Nevertheless, even when a regulatory presumption of service connection for a given disability is not available, the claim must nevertheless be reviewed to determine whether service connection can be established on a another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will adjudicate the claim on a theory of direct entitlement to service connection for the cause of the Veteran's death.  Unfortunately, this too fails to show that service connection is warranted.
 
It is undisputed that the Veteran's death was caused by cancer, as this is clearly spelled out on the Veteran's death certificate.  Yet the Veteran had a 50 pack year history of tobacco use at his death, and no medical opinion of record has been advanced to even suggest that the Veteran's cancer may have been directly caused by his military service.  Moreover, the first signs of cancer did not appear for several decades after the Veteran separated from service.  

It appears that the appellant does believe that the onset of the Veteran's cancer was considerably closer to service.  For example, in a statement received in April 2008, she indicated that the Veteran had a growth on his foot in 1974, which was excised in 1977.  She stated that this was among many skin conditions which the Veteran experienced.  The Board has reviewed the private treatment records from the 1970s and acknowledges that the Veteran was treated for a variety of growths, including a bunion, a lipoma, and a throat cyst.  However, there is no indication that any of these conditions were cancerous in nature or related to herbicide exposure.

As such, the evidence simply does not link any of the Veteran's cancers to his time in service; and the criteria for service connection for the cause of the Veteran's death have therefore not been met.  

Accordingly, the appellant's claim is denied.

II.  Accrued benefits

The appellant is also seeking service connection for accrued benefit purposes for prostate cancer, for throat cancer, and for pancreatic cancer.  

Accrued benefits are benefits to which a veteran was entitled at his death, based on evidence on file at the date of death, and due and unpaid, to be paid to survivors as provided by law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the Veteran had a claim pending at the time of death, (iii) the Veteran would have prevailed on the claim if he had not died; and (iv) the claim for accrued benefits was filed within one year of the Veteran's death. 38 U.S.C.A. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The substance of the survivor's claim is purely derivative from any benefit to which the Veteran might have been entitled at his death; that is, the survivor cannot receive any such attributed benefit that the Veteran could not have received upon proper application therefore.  Zevalkink v. Brown, 6 Vet. App. 483, 489-90   (1994). 

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; but see Quattlebaum v. Shinseki, Vet. App. 171 (2012); Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993) (holding that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the claims file until after that date).  

As noted, the Veteran died in April 2007.  At the time of his death, claims were pending to determine whether entitlement to service connection for prostate cancer, throat cancer, and/or pancreatic cancer was warranted.  In May 2007, the appellant, who is the Veteran's surviving spouse, filed a claim for accrued benefits.  As the appellant has standing to file a claim for accrued benefits, the Veteran had a claim pending at the time of death, and the claim for accrued benefits was filed within one year of the Veteran's death, the only issue is whether the Veteran would have prevailed on the claim if he had not died. 

As discussed above, while the Veteran did have cancer that was presumptively linked to herbicide exposure, the record does not show that he was exposed to herbicides while in service.  See 38 C.F.R. §§ 3.307, 3.309.  Accordingly, service connection, for accrued benefit purposes, must be established on a direct basis. 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Here, as was discussed above, there is no indication that any of the Veteran's cancers were the result of his time in military service.  No cancer was shown in service, and no cancer was diagnosed for several decades after the Veteran separated from service.  The appellant primarily based her argument on the premise that the Veteran had been exposed to herbicides during service.  

She also advanced the argument that the Veteran had a number of skin conditions both during and after service.  However, as pointed out above, the medical conditions she identified, such as a bunion, were benign in nature; and the appellant is not considered competent, meaning medically qualified, to associate any of the Veteran's multiple skin growths with his subsequent development of cancer.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

As such, the evidence that has been advanced simply does not support a grant of service connection for accrued benefits purposes.  Therefore, the appellant's claim is denied. 





III.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the veteran's death, section 5103(a) notice must be tailored to the claim.  The notice should include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. Unlike a claim to reopen, an original DIC claim imposes upon VA no obligation to inform a DIC claimant who submits a nondetailed application of the specific reasons why any claim made during the deceased veteran's lifetime was not granted. Where a claimant submits a detailed application for benefits, VA must provide a detailed response.  Hupp v. Nicholson, 21 Vet. App. 342 (2007).

In the present case, required notice was completed by letters dated in October 2007 and March 2009, which informed the appellant of all the elements required by the Pelegrini II Court as stated above.  The March 2009 letter also complied with Hupp.  Moreover, through the appellant's testimony and statements it is clear that she understands what is necessary to prove her claim.

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the appellant was not given prior to the first adjudication of the claim, the appellant has been provided with every opportunity to submit evidence and argument in support of his claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the appellant's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA and private treatment records have been obtained, as were service treatment records and service personnel records.   Additionally, the appellant testified at a hearing before the Board.

While a VA medical opinion was not provided in this case, the Federal Circuit Court of Appeals (Federal Circuit) has recognized that there is not a duty to provide an examination in every case.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  Rather, the Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion is not triggered unless there is an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability.  See McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  The record in this case is negative for any indication, other than the appellant's own assertion, that a skin growth in service led to the Veteran's development of cancer many years later.  As such, this conclusory lay statement is insufficient to trigger VA's duty to obtain a medical opinion.  See Waters, 601 F.3d 1274.  There is simply no "event" in service, in light of the Board's factual findings in this case. 

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the appellant in adjudicating this appeal.

ORDER

Service connection for the cause of the Veteran's death is denied.

Service connection for prostate cancer for accrued benefit purposes only is denied.

Service connection for throat cancer for accrued benefit purposes only is denied.

Service connection for pancreatic cancer for accrued benefit purposes only is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


